Exhibit 10.1

CONSULTANT AGREEMENT

AGREEMENT made as of the 1st day of July, 1999 between SCHRÖDINGER, INC., having
its place of business at 1500 SW First Avenue, Suite 1180, Portland, Oregon
97201-5881 (“Company”) and RICHARD A. FRIESNER, residing at [**] (“Consultant”).

RECITALS

A. Company is engaged in the business of designing, developing, distributing,
selling, licensing, leasing and servicing Molecular Modeling computer software
for use principally in the science and technology fields, and consulting in
connection with using such software on biological chemical, and materials
science applications.

B. Consultant is experienced and expert in the field of Molecular Modeling
computer software and in the development and implementation of marketing and
sales programs for such products as Company’s.

C. Company desires to engage Consultant and Consultant desires to be engaged by
Company, to assist the Company in enhancing, improving and further developing
the Company’s computer software and other products. The parties intend in this
Agreement, to set forth the terms of such continued engagement.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:

1. Company agrees to and does hereby engage consultant to render the services
described herein on the terms and conditions set forth below.

2. Consultant accepts this engagement by the company and agrees to render
consulting services pursuant to this Agreement and on the terms and conditions
herein set forth.

 

3. Consultant shall perform his duties for Company directly or for subsidiaries
or affiliates of Company, as Company may determine. Consultant shall be
available to render services as a Consultant to the Company on such projects as
he determines will be of use to the Company or as the Company reasonably
requests, and on a schedule agreed on by the Company and Consultants and
consistent with his obligations to any university with which he is affiliated.
It is the expectation of the Company and the Consultant that the Consultant will
devote the equivalent of one full day per week, on average, to his consulting
services for the Company.

4. The initial term of Consultant’s engagement shall be from July 1, 1999
through June 30, 2002. It shall automatically be renewed thereafter for further
periods of one year each unless notice of non-renewal is given by either party
to the other at least 120 days prior to the end of any term or renewal term.

5. So long as the Consultant continues to render consulting services to the
Company hereunder, Consultant shall receive the following compensation from the
Company, and the Company agrees to pay such compensation to Consultant:

(a) Consulting fees in the amount of $150,000 per year consisting of monetary
compensation of $100,000 per year, payable in arrears in the amount of $8,333
per month, and such number of shares of the Common Stock of the Corporation to
be issued and delivered at June 30th at the end of each year during the term of
the Agreement or any renewal term, as shall equal $50,000 in value as of the
date of issuance, which value shall be the price of the most recent prior sale
of such shares at arms’ length or negotiated price approved by the Company’s
directors. For the shares issued as of June 30, 2000, the price shall be $.2262
per share.

 

6. This Agreement and the obligations of Consultant to the Company shall be
subject to certain contracts heretofore made between the Company on the one hand
and the University of Texas or Columbia University on the other, and the
obligations of Consultant to Columbia University or such other educational
institutions with which Consultant may be affiliated hereafter.

7. Consultant shall be entitled to such benefits as are generally provided to
executive employees of the Company other than health insurance coverage.

--------------------------------------------------------------------------------

8. It is expressly understood that any methodology, programs, modifications of
programs, systems, materials, manuals, forms or techniques constituting
enhancements, improvements or developments of the Company’s existing computer
software programs and other products, and any new programs and products
developed or produced by the Consultant, in whole or in part, in his consulting
work for the Company, shall belong to the Company and shall be the property of
the company subject to the agreements, rights and obligations referred to in
paragraph 6 above, and further subject to the rights, if any, of the United
States government and agencies thereof arising from Federal grants to the
company or to the educational institutions with which Consultant is now or
hereafter may be associated.

9. Consultant recognizes and acknowledges that through his association with the
Company, he may have access to information of a technical or business nature
relating to the Company’s business, and proprietary to the Company. He further
recognizes that such information (hereafter referred to as “Confidential
Information”) may without limitations concern computer programs, source code,
object code, system documentation and any descriptive or instructive materials,
manuals, specialized business methods, techniques, plans, and know-how relating
to the trade secrets or the business of the Company. Subject to the agreements,
rights and obligations referred to in Paragraph 6 above, and further subject to
the rights, if any, of the United States government and agencies thereof arising
from Federal grants to the Company or to the educational institutions with which
Consultant is now or hereafter may be associated:

 

(a) Consultant recognizes that this Confidential Information constitutes
valuable and unique assets of the Company, developed and perfected at
substantial expense to the Company; and

(b) Consultant shall keep confidential and shall not modify, sell, transfer,
publish, disclose, display or otherwise make available any such Confidential
Information or any thing relating thereto to any third party without the
Company’s consent.

10. This Agreement constitutes the complete and exclusive agreement of the
parties relative to the engagement of Consultant and supersedes the Consultant
Agreement between the parties dated as of May 1, 1994 and all prior agreements
and oral or written proposals or understandings concerning such subject matter.
All compensation payable to Consultant for any period on or after July 1, 1999
under any prior Consultant Agreement shall be applied to and offset the
compensation due under this Agreement.

11. This Agreement may be modified only by a writing signed by both parties.
This Agreement requires the personal services of Consultant and may not be
assigned by him without the prior written consent of the Company.

12. In the event any part of this Agreement is found to be invalid or
unenforceable, the remaining provisions of this Agreement shall nevertheless be
binding with the same effect as through the void part was deleted.

 

13. Any notice required hereunder shall be by certified mail, return receipt
requested, or by recognized overnight delivery service, to the parties at their
addresses set forth above, or such other address as they may designate by
notice. This Agreement shall bind and inure to the benefit of the successors and
assigns of the Company and, where applicable, shall bind and inure to the
benefit of Consultant’s heirs, legal representatives and his permitted assigns,
if any.

14. This Agreement shall be governed by and enforced in accordance with the laws
of the State of New York. The parties hereby agree that the Courts of the State
of New York shall have sole jurisdiction over any dispute arising under this
Agreement or out of the subject matter hereof.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

 

 

 

SCHRÖDINGER, INC., Employer

 

 

By:

 

/s/ Murco N. Ringnalda

 

 

MURCO N. RINGNALDA, President

 

 

By:

 

/s/ Richard A. Friesner

--------------------------------------------------------------------------------

 

 

RICHARD A. FRIESNER, Consultant

 

 




--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO CONSULTING AGREEMENT

This Amendment No. 1 (“Amendment”), dated as of November 4, 2002 and effective
as of January 1, 2002 (the “Effective Date”) is entered into by and between
Schrödinger, Inc. (“Schrödinger” or “Company”), a Delaware corporation with an
address at 120 West 45th Street, 32nd Floor, New York, NY 10036, and Richard A.
Friesner (“Consultant”), an individual with an address at [**].

WHEREAS, Schrödinger and Consultant are parties to a Consulting Agreement (the
“Agreement”; unless otherwise defined herein, all capitalized terms used in this
Amendment shall be used as defined in the Agreement), dated as of July 1, 1999;

WHEREAS, the Agreement provides that on June 30, 2001 and June 30, 2002, the
Company was to issue certain Common Stock of the Company to Consultant in
consideration for consulting services (“Services”) provided by Consultant to the
Company;

WHEREAS, the Company did not issue such Common Stock to Consultant on June 30,
2001 or June 30, 2002;

WHEREAS, Company and Consultant have agreed that it is in the best interests of
the Company not to issue such Common Stock; and

WHEREAS, Company desires to compensate Consultant for those Services previously
provided by Consultant and to continue to engage Consultant to provide Services
to the Company.

NOW THEREFORE, in consideration of the mutual terms, covenants and conditions
contained in this Amendment and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Schrödinger and
Consultant hereby agree as follows:

1. Consulting Fee. For each one (1) year period commencing on the Effective Date
of this Amendment, Company shall pay Consultant a consulting fee of one hundred
fifty thousand dollars ($150,000), to be paid on a schedule of twelve thousand
five hundred dollars ($12,500) per month in arrears.

2. Stock Options. Subject to (a) approval by the Company’s Stock Option
Committee (the “Committee”), (b) the terms and conditions of the Schrödinger,
Inc. Stock Incentive Plan, as amended from time to time (the “Plan”), and
(c) the Company’s standard Non-Qualified Stock Option Agreement (which shall be
provided to Consultant following the date of grant), Company shall grant to
Consultant a non-qualified option to purchase one million four hundred fifty
three thousand nine hundred eleven (1,453,911) shares of Common Stock of the
Company, at a purchase price equal to $0.08/share, which option shall be 100%
vested and exercisable on the date of grant.

3. Common Stock Issuances. The Company shall not be required to issue Common
Stock of the Company to the Consultant for the years ending June 30, 2001 and
June 30, 2002.

 

4. Amendment to Control. Except as set forth in this Amendment, all provisions
of the Agreement shall remain unchanged. In the event of any inconsistency
between the Agreement and this Amendment, the terms of this Amendment shall
control.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed below
by their duly authorized signatories.

 

 

 

 

 

 

 

 

 

 

SCHRÖDINGER, INC.

 

 

 

 

 

RICHARD A. FRIESNER

 

 

 

 

 

By:

 

/s/ Charles Ardai

 

 

 

 

 

/s/ Richard A. Friesner

Name: Charles Ardai

Title: President

 

 

 

 

 

 

 

AMENDMENT NO. 2 TO CONSULTING AGREEMENT

--------------------------------------------------------------------------------

This Amendment No. 2 (“Amendment”) dated as of November     , 2012 and effective
as of July 1, 2012 (the “Effective Date”) is entered into by and between
Schrödinger, Inc. (“Schrödinger” or “Company”), a Delaware corporation, with an
address at 120 West 45th Street, 17th Floor, New York, NY 10036 and Richard A.
Friesner (“Consultant”), an individual with an address at [**].

Unless otherwise defined herein, all capitalized terms used in this Amendment
shall be used as defined in the Agreement.

WHEREAS, Schrödinger and Consultant are parties to a Consulting Agreement dated
as of July 1,1999, as amended by that certain Amendment No. 1 to Consulting
Agreement dated November 4, 2002 and effective as of January 1, 2002
(collectively, the “Agreement”);

WHEREAS, the Company and Consultant desire to amend certain terms and conditions
of the Agreement and to increase the consulting fees payable to Consultant for
services to be performed for the duration of the term of the Agreement (as
described below);

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
contained in this Amendment and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Schrödinger and
Consultant hereby agree as follows:

1. Annual Consulting Fee. In consideration of Consultant’s services, for each
one (1) year period commencing on the Effective Date of this Amendment and
continuing for the duration of the term of the Agreement, Company shall pay
Consultant a consulting fee of Two Hundred Twenty Five Thousand Dollars
($225,000), which shall be paid on a schedule of Eighteen Thousand Seven Hundred
and Fifty Dollars ($18,750) per month in arrears.

2. Summer Consulting Fee. In consideration of Consultant’s services, for each
period commencing on June 1 through and including August 31 during the term of
the Agreement, Company shall pay Consultant an additional fee of Seventy
Thousand Dollars ($70,000), which shall be paid on a schedule of Twenty Three
Thousand Three Hundred Thirty Three Dollars and Thirty Three Cents ($23,333.33)
per month in arrears.

3. Acknowledgement. Consultant acknowledges and agrees that Consultant has been
compensated in full for his services through and including June 30, 2012 and
that Company has no outstanding financial obligation to Consultant for the
foregoing period.

4. No Conflict. Consultant acknowledges and agrees during the term of the
Agreement not to accept work or enter into an agreement or accept an obligation
which is inconsistent or incompatible with Consultant’s obligations hereunder.
After the term of the Agreement Consultant acknowledges and agrees not accept
work or enter into an agreement or accept an obligation which is inconsistent or
incompatible with any obligations which survive termination of the Agreement
Consultant warrants that, to the best of his knowledge, Consultant is under no
obligation, contract or duty, which is inconsistent or incompatible with
Consultant’s obligations hereunder or under the Agreement Consultant further
warrants and agrees not to disclose to Company or its employees, to bring to the
Company’s premises, or to induce the Company to use any third party confidential
information without the appropriate authorization.

 

5. Full Force and Effect. Except as specifically modified or amended by the
terms of this Amendment, all terms and conditions of the Agreement are unchanged
and remain in full force and effect. In the event of any inconsistency between
this Amendment and the Agreement, this Amendment will control.

6. Counterparts. This Amendment may he executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed below
by their duly authorized signatories.

 

 

 

 

 

 

 

 

 

 

SCHRÖDINGER, INC.

 

 

 

RICHARD A. FRIESNER

 

 

 

 

 

--------------------------------------------------------------------------------

By:

 

/s/ Ramy Farid

 

 

 

By:

 

/s/ Richard Friesner

Name: Ramy Farid, PhD

Title: President

 

 

 

 

 

 

 




--------------------------------------------------------------------------------

AMENDMENT NO. 3 TO CONSULTING AGREEMENT

This Amendment No. 3 (“Amendment”) dated as of October     , 2013 and effective
as of July 1, 2013 (the “Effective Date”) is entered into by and between
Schrödinger, Inc. (“Schrödinger” or “Company”), a Delaware corporation, with an
address at 120 West 45th Street, 17th Floor, New York, NY 10036 and Richard A.
Friesner (“Consultant”), an individual with an address at [**].

Unless otherwise defined herein, all capitalized terms used in this Amendment
shall be used as defined in the Agreement.

WHEREAS, Schrödinger and Consultant are parties to a Consulting Agreement dated
as of July 1, 1999, as amended by that certain Amendment No. 1 to Consulting
Agreement dated November 4, 2002 and effective as of January 1, 2002 and that
certain Amendment No. 2 to Consulting Agreement dated November 1, 2012 and
effective as of July 1, 2012 (collectively, the “Agreement”);

WHEREAS, the Company and Consultant desire to amend certain terms and conditions
of the Agreement and to increase the consulting fees payable to Consultant for
services to be performed for the duration of the term of the Agreement (as
described below);

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
contained in this Amendment and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Schrödinger and
Consultant hereby agree as follows:

1. Annual Consulting Fee. The parties acknowledge and agree that the payment
obligation regarding Consultant’s annual consulting fee as set forth in
Section 1 of Amendment No. 2 to Consulting Agreement (referenced above) shall
continue to apply. That is, in consideration of Consultant’s services, for each
one (1) year period commencing on the Effective Date of this Amendment and
continuing for the duration of the term of the Agreement, Company shall pay
Consultant a consulting fee of Two Hundred Twenty Five Thousand Dollars
($225,000), which shall be paid on a schedule of Eighteen Thousand Seven Hundred
and Fifty Dollars ($18,750) per month in arrears.

2. Summer Consulting Fee. In consideration of Consultant’s services, for each
period commencing on June 1 through and including August 31 during the term of
the Agreement, Company shall pay Consultant an additional fee of Seventy Two
Thousand, Eight Hundred Dollars ($72,800), which shall be paid on a schedule of
Twenty Four Thousand Two Hundred Sixty Six Dollars and Sixty Seven Cents
($24,266.67) per month in arrears.

3. Acknowledgement. Consultant acknowledges and agrees that Consultant has been
compensated in full for his services through and including June 30, 2013 and
that Company has no outstanding financial obligation to Consultant for the
foregoing period.

4. No Conflict. Consultant acknowledges and agrees during the term of the
Agreement not to accept work or enter into an agreement or accept an obligation,
which is inconsistent or incompatible with Consultant’s obligations hereunder.
After the term of the Agreement Consultant acknowledges and agrees not accept
work or enter into an agreement or accept an obligation which is inconsistent or
incompatible with any obligations which survive termination of the Agreement.
Consultant warrants that, to the best of his knowledge, Consultant is under no
obligation, contract or duty, which is inconsistent or incompatible with
Consultant’s obligations hereunder or under the Agreement. Consultant further
warrants and agrees not to disclose to Company or its employees, to bring to the
Company’s premises, or to induce the Company to use any third party confidential
information without the appropriate authorization.

5. Full Force and Effect. Except as specifically modified or amended by the
terms of this Amendment, all terms and conditions of the Agreement are unchanged
and remain in full force and effect. In the event of any inconsistency between
this Amendment and the Agreement, this Amendment will control.

6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed below
by their duly authorized signatories.

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

SCHRÖDINGER, INC.

 

 

 

RICHARD A. FRIESNER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

By:

 

 

Name: Ramy Farid

Title: President

 

 

 

 

 

 

 

 




--------------------------------------------------------------------------------

AMENDMENT NO. 4 TO CONSULTING AGREEMENT

This Amendment No. 4 (“Amendment”) effective as of January 1, 2017 (the
“Effective Date”) is entered into by and between Schrödinger, Inc.
(“Schrödinger” or “Company”), a Delaware corporation, with an address at 120
West 45th Street, 17th Floor, New York, NY 10036 and Richard A. Friesner
(“Consultant”), an individual with an address at [**].

Unless otherwise defined herein, all capitalized terms used in this Amendment
shall be used as defined in the Agreement.

WHEREAS, Schrödinger and Consultant are parties to a Consulting Agreement dated
as of July 1, 1999, as amended by that certain Amendment No. 1 to Consulting
Agreement dated November 4, 2002 and effective as of January 1, 2002 that
certain Amendment No. 2 to Consulting Agreement dated November 1, 2012 and
effective as of July 1, 2012 and that certain Amendment No. 3 to Consulting
Agreement dated July 1, 2013 (collectively, the “Agreement”);

WHEREAS, the Company and Consultant desire to amend certain terms and conditions
of the Agreement and to increase the consulting fees payable to Consultant for
services to be performed for the duration of the term of the Agreement (as
described below);

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
contained in this Amendment and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Schrödinger and
Consultant hereby agree as follows:

1. Annual Consulting Fee. The parties acknowledge and agree that the payment
obligation regarding Consultant’s annual consulting fee as set forth in
Section 1 of Amendment No. 3 to the Consulting Agreement (referenced above)
shall be replaced with the following

“In consideration of Consultant’s services, for the one (1) year period
commencing on the Effective Date of this Amendment (i.e., January 1, 2017),
Company shall pay Consultant a consulting fee of Three Hundred Thirty Thousand
Dollars ($330,000), which shall be paid on a schedule of Twenty Seven Thousand
Five Hundred Dollars ($27,500) per month in arrears.

2. Acknowledgement. Consultant acknowledges and agrees that Consultant has been
compensated in full for his services through and including December 31, 2016 and
that Company has no outstanding financial obligation to Consultant for the
foregoing period.

3. No Conflict. Consultant acknowledges and agrees during the term of the
Agreement not to accept work or enter into an agreement or accept an obligation,
which is inconsistent or incompatible with Consultant’s obligations hereunder.
After the term of the Agreement Consultant acknowledges and agrees not accept
work or enter into an agreement or accept an obligation which is inconsistent or
incompatible with any obligations which survive termination of the Agreement.
Consultant warrants that, to the best of his knowledge, Consultant is under no
obligation, contract or duty, which is inconsistent or incompatible with
Consultant’s obligations hereunder or under the Agreement. Consultant further
warrants and agrees not to disclose to Company or its employees, to bring to the
Company’s premises, or to induce the Company to use any third party confidential
information without the appropriate authorization.

 

4. Full Force and Effect. Except as specifically modified or amended by the
terms of this Amendment, all terms and conditions of the Agreement are unchanged
and remain in full force and effect. In the event of any inconsistency between
this Amendment and the Agreement, this Amendment will control.

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed below
by their duly authorized signatories.

 



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

SCHRÖDINGER, INC.

 

 

 

RICHARD A. FRIESNER

 

 

 

 

 

By:

 

/s/ Ramy Farid

 

 

 

By:

 

/s/ Richard A. Friesner

Name: Ramy Farid

Title: President and CEO

 

 

 

 

 

 

 

 




--------------------------------------------------------------------------------

AMENDMENT NO. 5 TO CONSULTING AGREEMENT

This Amendment No. 5 (“Amendment”) effective as of January 1, 2018 (the
“Effective Date”) is entered into by and between Schrödinger, Inc.
(“Schrödinger” or “Company”), a Delaware corporation, with an address at 120
West 45th Street, 17th Floor, New York, NY 10036 and Richard A. Friesner
(“Consultant”), an individual with an address at [**].

Unless otherwise defined herein, all capitalized terms used in this Amendment
shall be used as defined in the Agreement.

WHEREAS, Schrödinger and Consultant are parties to a Consulting Agreement dated
as of July 1,1999, as amended by that certain Amendment No. 1 to Consulting
Agreement dated November 4, 2002, that certain Amendment No. 2 to Consulting
Agreement dated November 1, 2012, that certain Amendment No. 3 to Consulting
Agreement dated July 1, 2013 and that certain Amendment No. 4 dated January 1,
2017 (collectively, the “Agreement”);

WHEREAS, the Company and Consultant desire to amend certain terms and conditions
of the Agreement and to increase the consulting fees payable to Consultant for
services to be performed for the duration of the term of the Agreement (as
described below);

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
contained in this Amendment and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Schrödinger and
Consultant hereby agree as follows:

1. Annual Consulting Fee. The parties acknowledge and agree that the payment
obligation regarding Consultant’s annual consulting fee as set forth in
Section 1 of Amendment No. 3 to the Consulting Agreement (referenced above)
shall be replaced with the following:

“In consideration of Consultant’s services, for the one (1) year period
commencing on the Effective Date of this Amendment (i.e., January 1, 2018),
Company shall pay Consultant a consulting fee of Three Hundred Forty-Seven
Thousand Dollars ($347,000), which shall be paid on a schedule of Eighty-Six
Thousand Seven Hundred and Fifty Dollars ($86,750) per calendar quarter in
arrears.”

2. Acknowledgement. Consultant acknowledges and agrees that Consultant has been
compensated in full for his services through and including December 31, 2017 and
that Company has no outstanding financial obligation to Consultant for the
foregoing period.

3. No Conflict. Consultant acknowledges and agrees during the term of the
Agreement not to accept work or enter into an agreement or accept an obligation,
which is inconsistent or incompatible with Consultant’s obligations hereunder.
After the term of the Agreement Consultant acknowledges and agrees not accept
work or enter into an agreement or accept an obligation which is inconsistent or
incompatible with any obligations which survive termination of the Agreement.
Consultant warrants that, to the best of his knowledge, Consultant is under no
obligation, contract or duty, which is inconsistent or incompatible with
Consultant’s obligations hereunder or under the Agreement. Consultant further
warrants and agrees not to disclose to Company or its employees, to bring to the
Company’s premises, or to induce the Company to use any third party confidential
information without the appropriate authorization.

 

4. Full Force and Effect. Except as specifically modified or amended by the
terms of this Amendment, all terms and conditions of the Agreement are unchanged
and remain in full force and effect. In the event of any inconsistency between
this Amendment and the Agreement, this Amendment will control.

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed below
by their duly authorized signatories.

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

SCHRÖDINGER, INC.

 

 

 

RICHARD A. FRIESNER

 

 

 

 

 

By:

 

/s/ Ramy Farid

 

 

 

By:

 

/s/ Richard Friesner

Name: Ramy Farid

Title: President and CEO

 

 

 

 

 

 






--------------------------------------------------------------------------------

AMENDMENT NO. 6 TO CONSULTING AGREEMENT

This Amendment No. 6 (“Amendment”) effective as of January 1, 2019 (the
“Effective Date”) is entered into by and between Schrödinger, Inc.
(“Schrödinger” or “Company”), a Delaware corporation, with an address at 120
West 45th Street, 17th Floor, New York, NY 10036 and Richard A. Friesner
(“Consultant”), an individual with an address at [**].

Unless otherwise defined herein, all capitalized terms used in this Amendment
shall be used as defined in the Agreement.

WHEREAS, Schrödinger and Consultant are parties to a Consulting Agreement dated
as of July 1, 1999, as amended by that certain Amendment No. 1 to Consulting
Agreement dated November 4, 2002, that certain Amendment No. 2 to Consulting
Agreement dated November 1, 2012, that certain Amendment No. 3 to Consulting
Agreement dated July 1, 2013, that certain Amendment No. 4 dated January 1, 2017
and that certain Amendment No. 5 dated January 1, 2018 (collectively, the
“Agreement”):

WHEREAS, the Company and Consultant desire to amend certain terms and conditions
of the Agreement as described below;

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
contained in this Amendment and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Schrödinger and
Consultant hereby agree as follows:

1. Consulting Fee. The parties acknowledge and agree that the payment obligation
regarding Consultant’s annual consulting fee as set forth in Section 1 of
Amendment No. 5 to the Consulting Agreement (referenced above) shall be replaced
with the following

“In consideration of Consultant’s services, for the six (6) month period
commencing on the Effective Date of this Amendment (i.e., January 1, 2019),
Company shall pay Consultant a consulting fee of Three Hundred Forty Seven
Thousand Dollars ($347,000), which shall be paid on a schedule of Twenty Eight
Thousand Nine Hundred Sixteen Dollars and Sixty Seven Cents ($28,916.67) per
month in arrears.

2. Acknowledgement. Consultant acknowledges and agrees that Consultant has been
compensated in full for his services through and including December 31, 2018and
that Company has no outstanding financial obligation to Consultant for the
foregoing period.

3. No Conflict. Consultant acknowledges and agrees during the term of the
Agreement not to accept work or enter into an agreement or accept an obligation,
which is inconsistent or incompatible with Consultant’s obligations hereunder.
After the term of the Agreement Consultant acknowledges and agrees not to accept
work or enter into an agreement or accept an obligation which is inconsistent or
incompatible with any obligations which survive termination of the Agreement.
Consultant warrants that, to the best of his knowledge, Consultant is under no
obligation, contract or duty, which is inconsistent or incompatible with
Consultant’s obligations hereunder or under the Agreement. Consultant further
warrants and agrees not to disclose to Company or its employees, to bring to the
Company’s premises, or to induce the Company to use any third party confidential
information without the appropriate authorization.

 

4. Full Force and Effect. Except as specifically modified or amended by the
terms of this Amendment, all terms and conditions of the Agreement are unchanged
and remain in full force and effect. In the event of any inconsistency between
this Amendment and the Agreement, this Amendment will control.

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed below
by their duly authorized signatories.

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

SCHRÖDINGER INC.

 

 

 

RICHARD A. FRIESNER

 

 

 

 

 

By:

 

/s/ Ramy Farid

 

 

 

By:

 

/s/ Richard A. Friesner

Name: Ramy Farid

Title: President and CEO

 

 

 

 

 

 






--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO CONSULTING AGREEMENT

This Amendment No. 7 (“Amendment”) effective as of July 1, 2019 (the “Effective
Date”) is entered into by and between Schrödinger, Inc. (“Schrödinger” or
“Company”), a Delaware corporation, with an address at 120 West 45th Street,
17th Floor, New York, NY 10036 and Richard A. Friesner (“Consultant”), an
individual with an address at [**].

Unless otherwise defined herein, all capitalized terms used in this Amendment
shall be used as defined in the Agreement.

WHEREAS, Schrödinger and Consultant are parties to a Consulting Agreement dated
as of July 1, 1999, as amended by that certain Amendment No. 1 to Consulting
Agreement dated November 4, 2002, that certain Amendment No. 2 to Consulting
Agreement dated November 1, 2012, that certain Amendment No. 3 to Consulting
Agreement dated July 1, 2013,that certain Amendment No. 4 dated January 1, 2017,
that certain Amendment No. 5 dated January 1, 2018 and that certain Amendment
No. 6 dated January 1, 2019 (collectively, the “Agreement”);

WHEREAS, the Company and Consultant desire to amend certain terms and conditions
of the Agreement as described below;

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
contained in this Amendment and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Schrödinger and
Consultant hereby agree as follows:

1. Consulting Fee. The parties acknowledge and agree that the payment obligation
regarding Consultant’s annual consulting fee as set forth in Section 1 of
Amendment No. 6 to the Agreement (referenced above) shall be replaced with the
following:

“In consideration of Consultant’s services, for the twelve (12) month period
commencing on the Effective Date of this Amendment (i.e., July 1, 2019) and
concluding on June 30, 2020, Company shall pay Consultant a consulting fee of
Three Hundred Forty Seven Thousand Dollars ($347,000), which shall be paid on a
schedule of Twenty Eight Thousand Nine Hundred Sixteen Dollars and Sixty Seven
Cents ($28,916.67) per month in arrears.”

2. No Conflict. Consultant acknowledges and agrees during the term of the
Agreement not to accept work or enter into an agreement or accept an obligation,
which is inconsistent or incompatible with Consultant’s obligations hereunder.
After the term of the Agreement Consultant acknowledges and agrees not to accept
work or enter into an agreement or accept an obligation which is inconsistent or
incompatible with any obligations which survive termination of the Agreement.
Consultant warrants that, to the best of his knowledge, Consultant is under no
obligation, contract or duty, which is inconsistent or incompatible with
Consultant’s obligations hereunder or under the Agreement. Consultant further
warrants and agrees not to disclose to Company or its employees, to bring to the
Company’s premises, or to induce the Company to use any third party confidential
information without the appropriate authorization.

3. Full Force and Effect. Except as specifically modified or amended by the
terms of this Amendment, all terms and conditions of the Agreement are unchanged
and remain in full force and effect. In the event of any inconsistency between
this Amendment and the Agreement, this Amendment will control.

 

4. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed below
by their duly authorized signatories.

 

 

 

 

 

 

 

 

 

 

SCHRÖDINGER, INC.

 

 

 

RICHARD A. FRIESNER

 

 

 

 

 

By:

 

/s/ Ramy Farid

 

 

 

By:

 

/s/ Richard A. Friesner

--------------------------------------------------------------------------------

Name: Ramy Farid

 

 

 

 

 

 

Title: President and CEO

 

 

 

 

 

 

                




--------------------------------------------------------------------------------

                           AMENDMENT NO. 8 TO CONSULTING AGREEMENT

 

This Amendment No. 8 ("Amendment") effective as of July 1, 2020 (the "Effective
Date") is entered into by and between Schrödinger, Inc. ("Schrödinger" or
"Company"), a Delaware corporation, with an address at 120 West 45th Street,
17th Floor, New York, NY 10036 and Richard A. Friesner ("Consultant"), an
individual with an address at [**].

 

Unless otherwise defined herein, all capitalized terms used in this Amendment
shall be used as defined in the Agreement.

 

WHEREAS, Schrödinger and Consultant are parties to a Consulting Agreement dated
as of July 1, 1999, as amended by that certain Amendment No. 1 to Consulting
Agreement dated November 4, 2002, that certain Amendment No. 2 to Consulting
Agreement dated November 1, 2012, that certain Amendment No. 3 to Consulting
Agreement dated July 1, 2013,that certain Amendment No. 4 dated January 1, 2017,
that certain Amendment No. 5 dated January 1, 2018that certain Amendment No. 6
dated January 1, 2019 and that certain Amendment No. 7 effective as of July 1,
2020 (collectively, the "Agreement");

 

WHEREAS, the Company and Consultant desire to amend certain terms and conditions
of the Agreement as described below;

 

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
contained in this Amendment and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Schrödinger and
Consultant hereby agree as follows:

 

1.

Consulting Fee. The parties acknowledge and agree that the payment obligation
regarding Consultant's annual consulting fee as set forth in Section 1 of
Amendment No. 7 to the Agreement (referenced above) shall be replaced with the
following:

 

 

"In consideration of Consultant's services, for the twelve {12} month period
commencing on the Effective Date of this Amendment (i.e., July 1, 2020) and
concluding on June 30, 2021, Company shall pay Consultant a consulting fee of
Three Hundred Eighty Thousand, Five Hundred Dollars ($380,500), which shall be
paid on a schedule of Thirty One Thousand, Seven Hundred and Eight Dollars and
Thirty Four Cents ($31,708.34) per month in arrears."

 

2.

No Conflict. Consultant acknowledges and agrees during the term ofthe Agreement
not to accept work or enter into an agreement or accept an obligation,which is
inconsistent or incompatible with Consultant's obligations hereunder. After the
term of the Agreement Consultant acknowledges and agrees not to accept work or
enter into an agreement or accept an obligation which is inconsistent or
incompatible with any obligations which survive termination of the Agreement.
Consultant warrants that, to the best of his knowledge, Consultant is under no
obligation, contract or duty, which is inconsistent or incompatible with
Consultant's obligations hereunder or under the Agreement. Consultant further
warrants and agrees not to disclose to Company or its employees, to bring to the
Company's premises, or to induce the Company to use any third party confidential
information without the appropriate authorization.

 

 

3.

Full Force and Effect. Except as specifically modified or amended by the terms
of this Amendment, all terms and conditions of the Agreement are unchanged and
remain in full force and effect. In the event of any inconsistency between this
Amendment and the Agreement, this Amendment will control.

 

 

4.

Counterparts. This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed below
by their duly authorized signatories.

 

--------------------------------------------------------------------------------

 

 

SCHRÖDINGER, INC.RICHARD A. FRIESNER

 

By: /s/ Ramy Farid                                         By: /s/ Richard
Friesner

Name: Ramy Farid

Title: President and CEO